DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-18 and are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamura (US PGPub 2020/0206693 A1) and Jetten et al (EP 1517741 B1).
	Okamura is understood to have an effectively filed date of 9/01/2017 based on upon its foreign priority.  See MPEP 2154.02 for potential exceptions under 102(b)(2) which may be applicable if properly invoked.  In the interest of compact prosecution, an alternative ground of rejection will be presented in this action.
	Jetten was disclosed by applicant on an IDS.  A copy of Jetten for citation to paragraph numbers is provided for convenience.
	With respect to claims 1-4, Okamura teaches methods of producing melt-kneaded membrane products [Abs] e.g. hollow fiber membranes, through thermally induced phase separation methods [0003].  The membranes have structural properties consistent with the claim requirements i.e. a ratio of small (granular) resin portions and large resin portions, where the portions of 1 µm2 or less represent 70% or more of the total resin, and areas of 10 µm2 or more represent 15% or less of the total resin [0026, 0028], which provides a three-dimensional network structure with good pore forming, chemical resistance, and mechanical strength [0029].  This is measured in a manner understood to be consistent with the claimed invention i.e. using similar SEM methods [0135].
	Okamura teaches that the membranes may be used to filter liquids such as turbid water or process liquids [0071-0073], and specifically teaches filtration of e.g. wine to remove yeast [0074], which as best understood satisfies the broadest reasonable interpretation of manufacturing a second brewed alcoholic beverage by filtering a first brewed alcoholic beverage.  Okamura is silent to a process of washing the membrane with a sodium hypochlorite solution or a peroxide solution to remove attached yeast or the like.
	Jetten teaches processes for cleaning membrane filters for food applications [0001] e.g. beer applications [0008] which may become fouled with proteins and saccharides and items such as yeast may adsorb and cause pore blockage.  Jetten teaches ameliorating this through cleaning e.g. backwash with an oxidant such as sodium hypochlorite or hydrogen peroxide [0010-0011], with concentrations preferably in ranges of 200-2000 ppm (about 0.02-0.2 wt%), values which overlap the claimed ranges rendering the claimed ranges obvious.  Jetten is silent to the details of the membranes employed e.g. any particular discussion of the structure of the membrane, resin granularity, or the like.
	It would have been obvious to one of ordinary skill in the art to modify Okamura’s taught membranes and e.g. wine filtration process to include a cleaning step as in Jetten, because Jetten teaches a cleaning process which is useful for membrane filters including those in the beverage industry and which may be useful for removal of e.g. yeast from membranes, such that clogging or fouling of the membranes which would occur over time in Okamura’s taught process may be effectively ameliorated.
	Similarly, it would have been obvious to one of ordinary skill in the art to modify Jetten’s taught process to include membranes such as those taught by Okamura because, as in Okamura, the particular membranes demonstrate superior properties such as strength, solvent resistance, and the like.
	In either case, the claimed process would have been obvious to one of ordinary skill in the art.
	With respect to claim 5, Okamura teaches a surface open fraction of e.g. 25-45% [0064].
	With respect to claims 6-9, because Okamura teaches membranes consistent with those employed by the instant invention, and Jetten teaches washing methods consistent with the claimed invention, the degradation in tensile breaking elongation or change in flux after washing would necessarily be the same (as the purpose of the membrane is to provide better strength and chemical resistance, and the purpose of the washing is to separate materials without requiring excess chemicals or damaging the membrane).
	With respect to claim 10, as above Okamura teaches hollow fiber membranes.
	With respect to claims 11-13, as above Okamura teaches PVDF.
	With respect to claim 15, as above Jetten teaches removal of proteins, saccharides, and complexes thereof (e.g. with yeast).  Further, Okamura specifically identifies filtration of yeast as a field of interest.
	With respect to claim 16, as above the process may include fermentation e.g. for production of wine, and as above Jetten identifies complexes as targets of removal, including polyphenol complexes.
	With respect to claims 17 and 18, Jetten teaches rinsing with water after cleaning [0012].  Optimization of the amount of water employed would have been an obvious economic choice for one of ordinary skill in the art, to balance cost and rinsing performance.  Further, removal of the cleaning chemicals e.g. chlorine, peroxide, and the like would have been obvious goals of a rinsing step, such that minimization of the remaining chemicals would have been an obvious factor in such optimization.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamura and Jetten et al, in view of Taniguchi et al (US PGPub 2002/0056682 A1).
	Okamura and Jetten teach as above, but are silent to the use of polysulfone materials.  However, Taniguchi teaches similar hollow fiber membranes produced by similar methods [0104-0105] and teaches that, in embodiments, polysulfones and polyether sulfone resins may be employed [0055].
	See MPEP 2143 I.B; simple substitution of one known thermoplastic resin for another, known to be useful in production hollow fiber membranes, would have been obvious to one of ordinary skill in the art.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taniguchi et al and Jetten et al.
	With respect to claims 1-4, Taniguchi teaches production of hollow fiber membranes for filtration of aqueous suspensions [Abs] and teaches producing membranes in a manner substantially similar to the methods of production disclosed for membranes of the claimed invention; the process includes extrusion and palletization of a mixture of e.g. 40% PVDF (KF#1000 trade name, also employed by examples of the instant invention), 23% hydrophobic silica (also employed by examples of the instant invention), 30.8% DOP, and 6.2% DBP (both esters of phtalates, understood to be within the scope of suitable solvents for claimed invention), followed by melt extrusion and cooling (i.e. thermally induced phase separation) [0104-0105].  Taniguchi teaches that the membranes of the invention may be used for stable filtration and may be washed to remove solids without damaging the membranes [0015].
	Because this process and composition is substantially similar to those employed in production of membranes of the instant invention, the membranes produced by Taniguchi would inherently have the same properties e.g. three-dimensional structure and resin granularity as those of the instant invention.  Taniguchi is silent to the use of such a membrane for production of a brewed alcoholic beverage, or to cleaning processes thereafter.
	Jetten teaches processes for cleaning membrane filters for food applications [0001] e.g. beer applications [0008] which may become fouled with proteins and saccharides and items such as yeast may adsorb and cause pore blockage.  Jetten teaches ameliorating this through cleaning e.g. backwash with an oxidant such as sodium hypochlorite or hydrogen peroxide [0010-0011], with concentrations preferably in ranges of 200-2000 ppm (about 0.02-0.2 wt%), values which overlap the claimed ranges rendering the claimed ranges obvious.  Jetten is silent to the details of the membranes employed e.g. any particular discussion of the structure of the membrane, resin granularity, or the like.
	It would have been obvious to one of ordinary skill in the art to modify Taniguchi’s taught membranes to apply them to the beverage industry because, as in Jetten, beverage filtration is a field in which filtration by membranes is useful, and in which membrane cleaning is a design consideration; further, it would have been obvious to employ cleaning steps such as those taught by Jetten to allow for removal of suspended solids such as yeast after filtration.
	Similarly, it would have been obvious to modify Jetten’s taught process to employ membranes such as those taught by Taniguchi because Taniguchi teaches that the membranes may be designed to accommodate stable filtration and may be cleaned without damaging the membranes.
	In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claim 5, as above because Taniguchi teaches substantially the same method of making membranes, using the same materials, the properties e.g. pore ratio would necessarily be the same.
	With respect to claims 6-9, because Taniguchi teaches membranes which would necessarily be consistent with those employed by the instant invention, and Jetten teaches washing methods consistent with the claimed invention, the degradation in tensile breaking elongation or change in flux after washing would necessarily be the same (as the purpose of the membrane is to provide better strength to avoid damage during washing, and the purpose of the washing is to separate materials without requiring excess chemicals or damaging the membrane).
	With respect to claim 10, as above Taniguchi teaches hollow fiber membranes.
	With respect to claims 11-13, as above Taniguchi teaches PVDF in embodiments.
	With respect to claim 14, Taniguchi teaches that polysulfones and polyether sulfones represent suitable materials for the hollow fiber membranes [0055].
	With respect to claim 15, as above Jetten teaches removal of proteins, saccharides, and complexes thereof (e.g. with yeast).
	With respect to claim 16, as above the process may include fermentation e.g. for production of wine, and as above Jetten identifies complexes as targets of removal, including polyphenol complexes.
	With respect to claims 17 and 18, Jetten teaches rinsing with water after cleaning [0012].  Optimization of the amount of water employed would have been an obvious economic choice for one of ordinary skill in the art, to balance cost and rinsing performance.  Further, removal of the cleaning chemicals e.g. chlorine, peroxide, and the like would have been obvious goals of a rinsing step, such that minimization of the remaining chemicals would have been an obvious factor in such optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777